DETAILED ACTION

Status of Claims
This Office Action is in reply to the amendments/remarks filed 21 September 2022.
Claims 1, 6, 12 and 17 have been amended.
Claim 21 has been canceled.
Claims 1-20 and 22 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine and article of manufacture (i.e. method, system, computer program product).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 12 and 17 recite in part obtaining, a profile of a first social network user…the users of the social network service including the first social network user and a second social network user, the profile of the first user being accessible to the users of the social network service, the profile of the first social network user comprising a first current content to be replaced and a second new content, wherein the second new content is configured to be displayed to a second user instead of and replace the first content; determining, a familiarity degree between the first user and the second user based on interaction history between the first user and the second user in the social network, wherein the interaction history is based on interactions within the social network service between the first user and the second user, the interactions including selectively one or more of message chatting, viewing of text, commenting on text, text materials published, image materials published, video materials published, swiping on displayed profile contents, and clicking on displayed profile contents; generating, a third content based on the first content, the second content, and the familiarity degree, displaying, the third content to the second user.
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer components. Other than reciting “automatically,” “by one or more processors” and a “server”, nothing in the claim element precludes the steps from practically being performed in the mind or by pen and paper. For example, “determining” in the context of the claims encompasses a user mentally calculating how familiar a first user and a second user are. Similarly, the generating a third content limitation in the context of the claims encompasses the user writing down and presenting a new content for the second user after looking at other content of the first user and the familiarities between the first user and the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including one or more processors, a server, computer display device, a computer-readable memory comprising instructions, a computer readable storage medium having program instructions embodied therewith to cause the processor to perform the process. However, these elements do not integrate the judicial exception into a practical application because the computing components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, determining, storing, generating and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “social networking” limitations merely limits the use of the abstract idea to a particular technological environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Using a computer system for obtaining, determining, generating and displaying data have been found by the courts to be well-understood, routine, conventional activities [See buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations”; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs Presenting offers and gathering statistics]. Further, the claims do not include specific limitations adding unconventional steps that confine the claim to a particular useful application. Nor do they include limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea. The claimed invention seeks to generate new content based on previous content and degree of familiarity between users. The claims’ invocation of computers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a non-conventional and non-generic arrangement of known, conventional pieces, but merely call for performance of the claimed data collection and analysis functions on a set of generic computer components. As recited in the claims and from the Applicant’s specification, the limitations require no improved computer resources but merely already available computers, with their already available basic functions, to use as tools in executing the claimed process (see at least Specification at [0034], P[0091]). Thus, whether viewed individually or in combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.
Dependent claims 2-11, 13-16 and 18-20 and 22 do not add “significantly more” to the abstract idea because the additional limitations of the dependent claims merely recite more complexities descriptive of the abstract idea (as identified above) in further definition of determining the familiarity degree, generating the third content, displaying the third content, the type of interactions and the type of first content. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 12 and 17.

Response to Arguments
Applicant's arguments regarding the 35 USC 101 rejections have been fully considered but they are not persuasive.
Examiner asserts that the claims amendments are insufficient to overcome the 101 rejections. Examiner maintains that the claims recite an abstract idea. The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer components. Other than reciting “automatically,” “by one or more processors” and a “server”, nothing in the claim element precludes the steps from practically being performed in the mind or by pen and paper. For example, “determining” in the context of the claims encompasses a user mentally calculating how familiar a first user and a second user are. Similarly, the generating limitation in the context of the claims encompasses the user writing down and presenting a new content for the second user after looking at other content of the first user and the familiarities between the first user and the second user.
Applicant argues that:
As discussed in Applicant's Specification at Para. [0001], [0002], [0050]-[0052], etc., the crux of Applicant's invention is automatic display of a modified user social networking profiles when updates or changes are made to the social networking profiles. For example, "automatically displaying a modified user profile of a social networking application user modified by the user to another user in the social networking application" cannot be performed in the human mind, since, as one of skill in the art would understand, in embodiments of Applicant's invention, "social networking applications" do not "display" "user profile[s]" based simply upon a request or demand from the mind of the user, but based upon a specific set of steps which can be only performed by a computing device, as disclosed in Applicant's claims. 
In this Response, Applicant has further claimed in claims 1, 12, and 17 that, confirm that "one or more processors," "determine[e] . . . a familiarity degree between the first user based on interaction history between the first user and the second user" and that this "interaction history" is, "on interactions within the social network service between the first user and the second user, the interactions including selectively one or more of message chatting, viewing of text, commenting on text, text materials published, image materials published, video materials published, swiping on displayed profile contents, and clicking on displayed profile contents...." These amendments further confirm that, "one or more processors" are tracking interactions between a "first user" and a, "second user" in the "social network service. . ." as discussed in applicants claim 1, 12, and 17.

However, the Examiner disagrees with the Applicant. The claim limitations merely recite, generating by one or more processors, a third content based on the first content, the second content and the familiarity degree; and displaying, automatically by one or more processors on a computer display device. These limitations are directed to generating content based on other content and information and providing the content. The social network service limitations are mere tools for gathering and storing information and therefore does not impose meaningful limitations or render the claim limitations non-abstract.
In response to the Applicant’s arguments that "determine[e] . . . a familiarity degree between the first user based on interaction history between the first user and the second user" and that this "interaction history" is, "on interactions within the social network service between the first user and the second user, the interactions including selectively one or more of message chatting, viewing of text, commenting on text, text materials published, image materials published, video materials published, swiping on displayed profile contents, and clicking on displayed profile contents...." These amendments further confirm that, "one or more processors" are tracking interactions between a "first user" and a, "second user" in the "social network service…”, the examiner asserts that the limitations are merely related to data gathering which the courts have found to be insignificant extra-solution activity (MPEP 2106.05(g):  Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).
Applicant further argues that 
As explicitly stated in Applicant's Specification, Applicant's invention is directed towards an improvement in the realm of computer-implemented "social media networks, communication applications, or other applications[,]" Para. [0049] of Applicant's Specification is reproduced below: 
[0049] A user may set up a profile on a social media network, communication application (e.g., chat or email), or other application to distinguish the user from other users. Some or all of the content included in the profile of the user may be displayed to other users (such as, friends of the user, etc.) of the application. Content included in the profile of the user may include a screen name, nick name, image, avatar, or other identifying information. However, if the user changes his or her profile without informing the other users, or informs the other user and they forget, the other users may not recognize or associate the new profile with the user, and thus have trouble in finding the right user according to the new profile. Advantageously, embodiments of the present invention provide a technological improvement to known social media networks, communication applications, or other applications. The improvement may permit other users to recognize or associate a new profile with the user in situations where the other users are not informed or forget that the user has adopted new content for their profile. 
It is therefore respectfully submitted to Examiner that claims 1, 12, and 17 disclose a technical solution using embodiments as discussed herein, to a technical problem presented in the realm of social media networks. 

Examiner maintains that the claim amendments are insufficient to indicate technological improvements to social networks. The limitations are devoid of any technical details on how other users of social media networks, communication applications, or other applications recognize or associate a new profile with the user in situations where the other users are not informed or forget that the user has adopted new content for their profile. The limitations do not include elements that indicate a technological improvement to social media networks. 
Examiner asserts that the claim amendments are insufficient to overcome the 35 USC 101 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shorman et al (US 20170286423 A1) discloses [0040]: temporary profile content items may be suggested to the user based on relevant events associated with a social-networking entity (e.g., user, concept, or other entity associated with the communication network, which may be represented by a particular node on a social graph 200 of the online social network, discussed below), and a call-to-action button and/or link may be presented for the user to click through to go to the social-networking entity to select a profile content item. As discussed below, the suggestions may be determined by the communication system based on social signals associated with the user, which includes the user's interactions with content on the communication system (e.g., through the first user's views, likes, posts, reshares, etc.), in addition to other information collected from the social graph 200 (e.g., identifications of entities connected to the user or other social-graph information). [0052] In particular embodiments, the communication system may determine the social-graph affinity (which may be referred to herein as “affinity”) of various social-graph entities for each other. As discussed above, in particular embodiments, the communication system may include social-networking system 160. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof. 
Balsiger, Peter W., Szabo, Balazs, “Context based social network profile picture, ” IP.com Number: IPCOM000239764D December 2014, pp. 1-8 discloses a contextual picture system that associates a user’s picture with the user’s interactions on a social network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629